                               UNITED STATES DISTRICT COURT
                                           for the
                            EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. Lionel Thomas Easterling                                          Docket No. 4:12-CR-95-lBO

                               Petition for Action on Supervised Release

COMES NOW Jonathan A. Holmes, U.S. Probation Officer of the court, presenting a petition for
modification of the Judgment and Commitment Order of Lionel Thomas Easterling, who, upon an earlier
plea of guilty to Felon in Possession of Firearms, was sentenced by the Honorable James C. Fox, Senior
U.S. District Judge, on April 30, 2013, to the custody of the Bureau of Prisons for a term of 84 months. It
was further ordered that upon release from imprisonment the defendant be placed on supervised release for
a period of 36 months.

   Lionel Thomas Easterling was released from custody on August 22, 2018, at which time the term of
supervised release commenced.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS:

On November 3, 2018, the defendant was cited for Driving While Impaired and Failure to Reduce Speed
in Edgecombe County. He notified this officer immediately and admitted to driving after consuming
alcoholic beverages.

It is the recommendation of the probation officer to continue supervision, add an alcohol restriction
condition, refer the defendant for a DWI assessment, and instruct him to comply with treatment
recommendations.

The defendant signed a Waiver of Hearing agreeing to the proposed modification of supervision.

PRAYING THAT THE COURT WILL ORDER that supervised release be modified as follows:

    1. The defendant shall abstain from the use of any alcoholic beverages, shall not associate with
       individuals consuming alcoholic beverages, shall not frequent business establishments 'Yhose
       primary product to the consumer is alcoholic beverages, and shall not use any medication containing
       alcohol without the permission of the probation office or a prescription from a liCensed physician.

Except as herein modified, the judgment shall remain in full force and effect.

Reviewed and approved,                                I declare under penalty of perjury that the foregoing
                                                      is true and correct.


/s/ Jeffrey L. Keller                                /s/ Jonathan A. Holmes
Jeffrey L. Keller                                    Jonathan A. Holmes
Supervising U.S. Probation Officer                   U.S. Probation Officer
                                                     310 New Bern Avenue, Room 610
                                                     Raleigh, NC 27601-1441
                                                     Phone:9196104087
                                                     Executed On: December 04, 2018
Lionel Thomas Easterling
Docket No. 4:12-CR-95-lBO
Petition For Action
Page2
                                        ORDER OF THE COURT

Considered and ordered this       '4/    dayof~              , 2018, and ordered filed and
made a part of the records in t   above case.


Te ence W. Boyle
Chief United'States District Jud e
